EXAMINER’S AMENDMENT

Response to Arguments
Applicant’s amendments and arguments to claim(s) filed 06/22/2022 have been fully considered and are persuasive. The objections stated in Quayle action of 03/23/2022 has been withdrawn. 

Interview Summary
A telephone interview between the Examiner and Applicant’s representative is performed to discuss Examiner’s Amendment (as shown below). An agreement was reached regarding to Examiner’s Amendment, wherein Ludomir A. Budzyn (reg. 40540) (attorney of record) authorized the Examiner’s Amendment to eliminate minor informalities (as shown below).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ludomir A. Budzyn (reg. 40540).

The application has been amended as follows: 

As to claim 3, term of “The pipette as claimed in claim” in line 1 of claim 3 is replaced with – The pipette as claimed in claim 2 – 

The reason for the change made for the current claim 3 is adequate and proper because claim 3 previously depends on claim 2.

Allowable Subject Matter
Claims 1-20 contains allowable subject matter over the prior art of record. 

The following is an examiner’s statement of reasons for allowance (as also indicated in previous Ex Parte Quayle Action of 03/23/2022):  
 
The best prior art found to record is LaCroix – US 20160303557, which teaches a pipette (10) having a pipetting button (20) (fig.1: plunger button 20 corresponds to “pipetting button”), a pipette shaft (16) ([0019]: tip fitting 16 corresponds to “a pipette shaft”), a pipette tip being capable of being plug-fitted or being plug-fitted to the free shaft end (16) of said pipette shaft (16) ([0019]), and an ejection mechanism ([0019]: tip ejector button 28 corresponds to “an ejection mechanism”), the ejection mechanism including an activation element (28) for ejecting a pipette tip that is plug-fitted to the free shaft end (16) ([0019]). However, LaCroix fails to disclose wherein the activation element forms a conduit for the pipetting button such that an activation face of the activation element at least partially encloses a longitudinal axis (L) of the pipetting button, in combination with the remaining limitations of a pipette as claimed in independent claim 1.

Hence the prior art of record fails to teach the invention as set forth in claims 1-20 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine and/or modify the elements of the prior art of record other than applicant's own reasoning.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861    


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861